UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2260


TERRY L. DEAN,

                 Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00078-FPS-JSK)


Submitted:   June 4, 2010                        Decided:   July 6, 2010


Before MOTZ and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry L. Dean, Appellant Pro Se.      Helen Campbell Altmeyer,
Assistant United States Attorney, Sharon Lynn Potter, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia; Donald K.
Neely,    Maija    Pelly,   SOCIAL   SECURITY    ADMINISTRATION,
Philadelphia, P.A., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terry L. Dean appeals from the district court order

adopting    the     magistrate       judge’s       recommendation             that    the

administrative      law    judge’s    denial      of    disability         benefits    be

upheld on summary judgment.             See Dean v. Comm’r of Soc. Sec.,

No.   5:08-cv-00078-FPS-JSK        (N.D.     W.   Va.     Sept.       2,    2009).      On

appeal, Dean, proceeding pro se, has submitted only a one-page

brief, which consists of only two paragraphs, and no citations

to case law or the record, to support his claim that he is

“entitled to all back pay for the time lost from 2002 to 2007.”

We find that Dean’s very vague and very terse statements in his

opening    brief    fail    to    comport      with      the    Federal       Rules    of

Appellate Procedure and/or this Court’s local rules; thus we

find that Dean has waived appellate review of the issues he has

attempted to raise.

           An      Appellant’s       opening      brief        must        contain    the

“appellant’s contentions and the reasons for them”.                         See Fed. R.

App. P. 28(a)(9)(A); see also 4th Cir. R. 34(b)(same).                             To the

extent an Appellant’s opening brief fails to comply with these

requirements with regard to any particular issue, he has waived

appellate review of that issue.              See, e.g., Igen Int'l, Inc. v.

Roche   Diagnostics       GMBH,   335   F.3d      303,    308     (4th      Cir.     2003)

(“Failure to present or argue assignments of error in opening

appellate briefs constitutes a waiver of those issues,” even

                                         2
when it appears the district court’s resolution of those issues

was wrong); see also Eriline Co. S.A. v. Johnson, 440 F.3d 648,

653 n.7 (4th Cir. 2006) (conclusory assignments of error without

supporting argument are insufficient to preserve a merit-based

challenge to a district court’s order on appeal).

          Because Dean’s appellate brief is insufficient to meet

these   standards,   we   find   he       has   waived   appellate   review.

Accordingly, the order of the district court is affirmed.



                                                                     AFFIRMED




                                      3